Citation Nr: 0303289	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  98-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for the 
residuals of chest and spinal injuries, and for the residuals 
of a concussion.

(De novo consideration of the issue of entitlement to service 
connection for the residuals of chest and spinal injuries, 
and for the residuals of a concussion, will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1965 to January 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously the subject of a March 2000 Board 
decision, which determined that new and material evidence had 
not been submitted to reopen the claims for service 
connection for residuals of chest and spinal injuries, and 
for residuals of a concussion.  The veteran appealed that 
determination to the Unites States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").

Thereafter, a September 2000 joint motion for remand noted 
that there were Department of Veterans Affairs (VA) medical 
records dated between 1995 and 1999 that were not of record 
at the time of the Board's March 2000 decision, and the Court 
therefore issued an order in October 2000, vacating the 
Board's decision and remanding the matter to the Board for 
action consistent with the joint motion for remand.  In a 
December 2000 letter to the Board, the appellant's 
representative stated that the veteran did not waive regional 
office (RO) consideration of the additional treatment records 
and requested that the case be remanded to the RO for further 
review.  

The RO subsequently reviewed the additional VA treatment 
records in a supplemental statement of the case, issued in 
March 2001, and found that the VA treatment records did not 
constitute new and material evidence, and that therefore the 
subject claims for service connection would not be reopened. 

Thereafter, following the representative's submission of 
additional argument to the Board in August 2001, in a letter 
dated in January 2002, the veteran's representative noted 
that the veteran had been recently evaluated at a VA facility 
for disorders relevant to the instant claims, and requesting 
that she either be given additional time to submit evidence 
or that the case again be remanded to the RO to obtain the 
additional VA treatment records.

After the veteran's representative had been given several 
extensions to obtain the records and any other evidence in 
support of the veteran's claims, the Board undertook its own 
development of the case, which consisted of steps to obtain 
the additional VA treatment records and documents contained 
within any files in the possession of the Social Security 
Administration (SSA) that had not been associated with the VA 
claims folder.

A response to the Board's inquiry from the SSA in September 
2002, indicated that there was no folder available for the 
veteran, and in any event, the veteran's service 
representative indicated in a letter dated in October 2002, 
that she had already provided relevant documents from SSA to 
VA.  

As for the additional VA treatment records, VA records for 
the period of November 2001 to June 2002 were obtained by the 
Board in September 2002, and copies forwarded to veteran's 
representative in November 2002.  In a letter dated in 
November 2002, the veteran's representative asserted that 
such additional records, along with other documents already 
submitted, constituted new and material evidence and 
warranted reopening the claims on appeal.

Finally, the Board notes that it is pursuing additional 
development on de novo consideration of the issues of 
entitlement to service connection for the residuals of chest 
and spinal injuries, and for the residuals of a concussion, 
under the authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  In rating decisions of December 1968, February 1987, and 
May 1991, the RO denied entitlement to service connection for 
residuals of chest and spinal injuries, and for residuals of 
a concussion.

2.  The evidence received since the May 1991 rating decision 
pertinent to the claims for service connection for residuals 
of chest and spinal injuries, and for residuals of a 
concussion, bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The rating decision of May 1991, which denied claims for 
service connection for residuals of chest and spinal 
injuries, and for residuals of a concussion, is final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1990).

2.  New and material evidence has been submitted since the 
May 1991 rating decision, and the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the issues on appeal have 
already been developed pursuant to the guidelines established 
in the recently enacted Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  At this 
point, as the subject currently for consideration is whether 
new and material evidence has been submitted to reopen the 
claims, the development provisions of the VCAA may not yet 
even be applicable, and in any event, the Board's 
determination that additional VA treatment records are 
sufficient to reopen the claims on appeal negates any 
possible prejudice to the veteran based on any asserted 
failure to notify or develop the claims under the VCAA.  

The record reflects that the December 1968 and February 1987 
rating decisions denied the subject claims on the basis that 
there was no current disability associated with the chest, 
spine or concussion arising out of the veteran's in-service 
automobile accident in August 1966.  Thereafter, the May 1991 
rating decision denied a further application to reopen claims 
for service connection for residuals of chest and spinal 
injuries, and residuals of concussion, continuing to find 
that there was no current disability associated with the 
chest, spine or concussion, with the exception of the lumbar 
spine, where a mild degree of degenerative changes were 
considered normal for the veteran's age.

The record does not reflect that the veteran filed a timely 
notice with the May 1991 rating decision.  Accordingly, it 
became final under 38 U.S.C.A. § 7105 (West 1991) when the 
veteran failed to perfect his appeal of that decision within 
the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  As such, his claims for service connection for 
residuals of chest and spinal injuries, and residuals of 
concussion, may only be reopened if new and material evidence 
is submitted.  In this instance, since the May 1991 rating 
decision at least in part denied the claims for service 
connection for residuals of chest and spinal injuries, and 
residuals of concussion, on the basis that there was no 
evidence of residuals of such injury, the Board finds that 
new and material evidence would consist of current diagnoses 
and/or findings of such disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).

In this regard, while the veteran's testimony and statements 
are of limited probative value, and the RO notes that 
treatment records received since May 1991 do not indicate 
onset or aggravation of disability during active service, 
these and more recent VA treatment records do demonstrate 
additional pertinent diagnoses and findings of disability of 
the chest, spine, and head area, including costochondritis, 
pressure headaches, degenerative disc disease of the cervical 
spine, and thoracic spine spondylosis.  Consequently, as to 
the veteran's claims for service connection for residuals of 
chest and spinal injuries, and residuals of concussion, the 
Board finds that the additional VA treatment records in this 
case bear directly and substantially on the specific matter 
under consideration, are neither cumulative nor redundant, 
and by themselves or in combination with other evidence are 
so significant that they must be considered in order to 
fairly decide the merits of the claims.  (For example, VA 
progress notes, dated April 29, 1997.)  Therefore, the Board 
concludes that the claims for service connection for 
residuals of chest and spinal injuries, and residuals of a 
concussion, are reopened.


ORDER

New and material evidence having been submitted, the claims 
for service connection for residuals of chest and spinal 
injuries, and residuals of a concussion, are reopened.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

